Exhibit 10.25

Contract Registration (Filing) No.: BAO

Shenzhen House Leasing

CONTRACT

By: Shenzhen City House Leasing Management Department

Registration (Filing) of House Leasing Contract Instructions

I. Documents required for registration (Filing) of the leasing contract:

 

1. The real estate title deeds or other certificates of property rights (usage
right) (The original shall be presented by the applicants and the copy shall be
preserved by the department in charge of contract registration.);

 

2. The certificates of identity or legal personality of the lessor and the
lessee, including:

(1) Entity

The documents of establishment or business license of the entity (The original
shall be presented by the applicants and the copy shall be preserved by the
department in charge of contract registration.)

(2) Individual

The ID card or other official certificates of identification (The original shall
be presented by the applicants and the copy shall be preserved by the department
in charge of contract registration.)

 

3. The certificate of the agent’s identity and the letter of authorization if
the lessor entrusts an agent for management; the certificate of the agent’s
identity and the letter of authorization if the lessor entrusts an agent to
arrange for tenancy.

The certificate which states that all the co-owners agree on the house leasing
and the letter of authorization if the Premises are co-owned.

 

4. House Leasing Contract

The letter of authorization (original) mentioned in subparagraph 3 and 4 shall
be preserved, and the letter of authorization from parties abroad needs to be
notarized or authenticated according to relevant regulations.



--------------------------------------------------------------------------------

II. Directions for Filing of House Leasing Contract:

If the leased Premises cannot be registered according to Article 6 or Article
7(2) of Regulations of Shenzhen Special Economic Zone on House Leasing, the
parties shall register in the department in charge with relevant documents of
the Premises with certificates of the parties’ identity.

Leasing Contract

Lessor (Party A ): Shenzhen Tong Fu Kang Industrial Development Co., Ltd

Address: Multi-Functional Building 6th Floor, Tong Fuyu Industrial Area, Aiqun
Road, Shiyan Street upper part, Bao’an district, Shenzhen

Zip Code: 518108                 Tel: 27620028

Business License or ID Card Number: 440306103389742

Entrusted Representative:            

Address:             

Zip Code:                                     Tel:             

Business License or ID Card Number:             

Lessee (Party B): Viasystems EMS (Shenzhen) Co., Ltd

Address: Tong Fu Kang Shuitian Industrial Area Plant A, Shuitian Community,
Changcheng Road, Shiyan Street

Zip Code: 518108                 Tel:             

Business License or Identification Number: No. 307759 Enterprises Privately
Owned Canton

Entrusted Representative:             

Address:             

Zip Code:                             Tel:             

Business License or Identification Number:             

Party A and Party B have reached the following contract through equal and
friendly consultation according to the Contract law of the People’s Republic of
China, Law of the People’s Republic of China on Urban Real Estate
Administration, Regulations of Shenzhen Special Economic Zone on House Leasing
and its detailed implementation rules, Decisions of the Standing Committee of
Shenzhen Municipal People’s Congress on Strengthening the Safety Obligation of
House Leasing.



--------------------------------------------------------------------------------

I. Party A shall lease to Party B the Premises which are located at Shenzhen
Bao’an District, Tong Fu Kang Shuitian Industrial Area Plant A, Shuitian
Community, Changcheng Road, Shiyan Street, plus the additionally constructed
properties, House No.             (the “Premises”). The total construction area
of the Premises is 16909.35 square meters, with a total number of stories of the
construction of 5.

The obligee of the Premises is: Shenzhen Tong Fu Kang Industrial Development
Co., Ltd; Real Estate Title Deeds or Name and Number of official certificates
which entitles the ownership (usage right): Operations Properties Temporary
Usage Certificate.

 

II. Unit rental of the Premises according to property construction area is RMB
14 Yuan per square meter per month (capital form of the number: Fourteen).
Monthly total is RMB 236,731 Yuan (capital form of the number: Two hundred
thirty six thousand, seven hundred and thirty one).

III. Party B shall pay the first rental before August 10th 2011, with the total
amount of RMB 236,731 Yuan (capital form of the number: Two hundred and thirty
six thousand, seven hundred and thirty one).

Party B shall pay the rental to Party A

 

x

Before the10th of each month;

 

¨ Before the             day of the             month of each quarter

 

¨ Before the             day of the             month of each half year

 

¨ Before the             day of the             month of each year.

IV. Party A shall issue tax invoice of the rental to Party B upon receipt of the
rental.

(Parties shall choose one from the choices mentioned above after mutual
agreement with a üin ¨)



--------------------------------------------------------------------------------

V. The lease term of Party B shall start from August 10th 2011, and shall
terminate on March 31st 2013.

The term as mentioned in the provision above shall be within the approved land
usage term, and shall not exceed 20 years. The period beyond 20 years is of no
avail.

VI. The Premises shall be used as: Manufacturing Plant

Without written consent of Party A, Party B shall not use the leased Premises
for other purposes.

VII. Party A shall devolve the Premises to Party B before MMDDYY, and handle
relevant procedures.

In case Party A fails to devolve the Premises to Party B before the above
mentioned time, Party B is entitled to require delay of validation date of the
contract accordingly, which shall be signed by both parties and registered
(Filed) at the department where they registered this contract.

VIII. Upon devolvement of the Premises, both parties shall check and confirm
condition of the Premises, together with the attached facilities and properties,
and list the details in the appendix.

IX. Upon devolvement of the Premises, Party A is entitled to require from Party
B rental security deposit of RMB 473,462 Yuan (capital form of the number four
hundred seventy three thousand four hundred and sixty two), which is equivalent
to 2 months’ rental (no more than three months).

Upon receipt of the rental security deposit, Party A shall provide official
receipt to Party B.

Under the following circumstances shall Party A refund rental security deposit
to Party B:

1. Expiration of the contract

2. Termination of the contract upon mutual consultation

3.             

 

x Meet one of the circumstances

 

¨ Meet all circumstances

(Parties shall choose one from the choices mentioned above after mutual
agreement with a üin ¨)

Means and Date to refund the rental security deposit:



--------------------------------------------------------------------------------

Party A can reject to refund the rental security deposit upon occurrence of any
of the following circumstances:

1. Party B terminates the contract unilaterally without mutual consultation and
agreement

2. Party B fails to pay rental for two months

3.             

X. During the lease term Party A shall take responsibilities to pay land usage
fee of the Premises, and taxes and management fees arising from rental of the
Premises. Party B shall pay the Premises’ water and electricity bills,
sanitation fee, property management fee and other fees generated by the
Premises.

XI. Party A shall ensure safety of the Premises and its attached facilities
satisfies the requirements of relevant laws, regulations and provisions.

XII. Party B shall use the Premises and its attached facilities for reasonable
purposes, and shall not use the Premises for illegal activities. For normal and
reasonable usage of the Premises by Party B, Party A shall not interfere or
prevent.

XIII. In case damages or malfunctions should occur to the Premises and attached
facilities that would affect safety or normal usage, which are not caused by
Party B’ fault, Party B shall timely notify Party A to take effective measures
to prevent further loss at its best. Party A shall repair or entrust Party B to
help repair within 10 days after receiving notice from Party B. In case it is
impossible for Party B to notify Party A or Party A fails to execute repair
obligation after being notified within the above mentioned time period, Party B
is entitled to proceed to repair.

In case of any emergency which requires immediate repair, Party B shall proceed
to repair first and notify Party A of the situation in a timely manner.

Repair expenses caused by situations as mentioned above shall be borne by Party
A (Including reasonable expenses from Party B’s repair work and expenses paid to
stop expansion of the defects). If Party B fails to fulfill the above mentioned
two obligations, did not notify timely or take possible effective measure which
caused the loss to expand, then Party B shall bear for the further loss thereof.

XIV. In case should loss or damage occur to the Premises and attached
facilities, or the Premises turn to be unsafe due to improper or unreasonable
usage of Party B, it is in Party B’s liability to repair or compensate and
notify Party A in a timely manner.



--------------------------------------------------------------------------------

XV.             

 

¨ During the lease term, Party B is entitled to sublease part or all of the
Premises to another party, and register in the department in charge of house
leasing. But the sublease term shall not exceed the lease term in this contract

 

x During the lease term, with written consent of Party A, Party B could get
registered (Filed) at house leasing management departments with written
agreement to sublease. But the sublease term shall not exceed lease term in this
contract

 

¨ During the lease term Party A shall not sublease all or part of the Premises.

(Parties shall choose one from the choices mentioned above after mutual
agreement with a üin ¨)

XVI. Within the valid term of this contract, in case Party A shall need to
transfer part or all of the ownership of the Premises, Party A shall notify
Party B in written form one month before the transfer. Party B shall reply Party
A within 15 work days after receiving the written notice of Party A. Party B
shall enjoy the right of first refusal for purchasing the Premises under the
same condition.

In case the Premises are transferred to another party, Party A shall inform the
transferee continual execution of this contract at signing of transfer contract.

XVII. Within the valid lease term, the contract could be rescinded or modified
upon the occurrence of any of the following circumstances:

1. Impossible to execute the contract due to force majeure

2. The government shall requisite, recall or dismantle the Premises

3. Mutual consultation and agreements between the two parties

XVIII. Upon the occurrence of any of the following circumstances, for the
damages caused, Party A shall:

 

x 1. Require Party B to restore the Premises to the original conditions

 

x 2. Claim damage compensation against Party B

 

x 3. Refuse to refund the rental security deposit

 

¨ 4. Claim a penalty of RMB             Yuan, (capital form of the number:     )
against Party B.

(Parties shall choose from the choices mentioned above after mutual agreement
with a üin ¨, but 3 and 4 cannot be chosen at the same time.)

1. Party B fails to pay rental for more than 60 days (2 months)



--------------------------------------------------------------------------------

2. Total loss suffered by Party A due to Party B’ failure to pay rental reaches
more than RMB 473,462 Yuan.

3. Party B carries out illegal activities in the Premises, which harm public
interests or personal interests of others.

4. Party B alters the construction structure or purpose of the Premises on its
own

5. Party B fails to perform its obligation of repairing or paying for the repair
in violation of Article 14 and causes serious damages to the Premises and
facilities;

6. Party B decorates the Premises on its own without written consent of Party A
or approval from relevant authorities,

7. Party B subleases the Premises to a third party without consent from Party A.

Apart from claiming against Party B for breach of contract or damage
compensation, Party A could request to modify or rescind this contact upon the
occurrence of the circumstances mentioned above. Once the notice of rescindment
of this contract is served legally, Party A has the right to request for
cancellation of contract registration unilaterally.

XIX. Upon the occurrence of any of the following circumstances, for the damages
caused, Party B shall:

 

x 1. Claim damage compensation against Party A

 

¨ 2. Request Party A to refund the rental security deposit in double

 

x 3. Claim a breach penalty of RMB 473,462 Yuan (capital form of the number:
four hundred seventy three thousand four hundred and sixty two)

(Parties shall choose from the choices mentioned above after mutual agreement
with a üin ¨, but 2 and 3 cannot be chosen at the same time.)

1. Party A fails to devolve the Premises in more than 60 days (2 months).

2. Party A fails to perform its obligation in Article 11, and the safety of the
Premises is not in accordance with requirements of relevant laws and
regulations;

3. Party A fails to perform its obligation of repairing or paying for the repair
in violation of Article 13;

4. Party A rebuilds, expands or decorates the Premises without consent from
Party B or approval from relevant authorities;

5. Party A unilaterally requires terminating the contract ahead of time without
reasonable causes.



--------------------------------------------------------------------------------

Apart from claiming against Party A for breach of contract or damage
compensation, Party B could request to modify or rescind the contact upon
occurrence of the circumstances mentioned above. Once the notice of rescindment
of this contract is served legally, Party B has the right to request for
cancellation of contract registration unilaterally.

XX. Upon termination of the contract, Party B shall move away and return the
Premises within 15 days, while the Premises and attached facilities are in good
condition (except normal wear and tear). Party B shall pay up relevant fees
borne and handle relevant procedures.

In case Party B fails to move away or return the Premises on time, Party A is
entitled to recall the Premises according to provisions of laws, regulations and
this contract, and charge Party B compensation which equals to double rental
rate for the period exceeding the lease term.

XXI. Upon expiration of this leasing contract, if Party B needs to continue to
lease the Premises, then Party B should raise leasing extension request two
months prior to Party A. Party B shall enjoy the right of first refusal for
leasing the Premises under the same condition.

Upon agreements from both parties on extension of the leasing contract, Party A
and Party B shall renew the contract, and register (file) again at the house
leasing management department.

XXII. Both parties shall sign the Letter of Responsibilities for safety
management of House Leasing of Shenzhen City. The Premises provided by Party A
shall be in compliance with the standards and requirements for safe use, and no
potential safety problems shall exist. The building, fire fighting equipments,
gas facilities, electric power facilities, entrance and passage of the Premises
shall be in compliance with the standards and regulations made by relevant
authorities for safe production, fire fighting, public security, environment
protection, health and so on. Party B shall use the Premises in strict
accordance with the standards and regulations made by relevant authorities for
safe production, fire fighting, public security, environment protection, health
and so on. Party B shall ensure that no potential safety problem exists when the
Premises are used. Both parties shall obey all the clauses in this contract, and
the party who breaches this contract shall assume liabilities according to this
contract.



--------------------------------------------------------------------------------

XXIII. The parties could reach supplementary agreement on unaccounted issues in
the appendix. The appendixes are integrated parts of this contract and have
equal legal validity with this contract after being signed and sealed.

If any modification of this contract has been made by the parities, the parties
shall register in department in charge of house leasing within 10 days after
signing of the modified contract.

XXIV. In case of any dispute arising from this leasing contract, Party A and
Party B shall resolve via mutual consultation. If agreement can’t be reached
after mutual consultation, application for mediation from house leasing
management department can be made. If not, the dispute could be submitted to:

 

x Shenzhen Arbitration Commission for arbitration

 

¨ China International Economy and Trading Arbitration Commission Shenzhen Branch
for arbitration

 

¨ Local People’s Court

(Parties shall choose one from the choices mentioned above after mutual
agreement with a üin ¨ )

XXV. Party A and Party B appoint the following address as the notice or
documentation delivery address of both parties:

Party A delivery address: Tong Fuyu Industrial Area, Shiyan

Party B delivery address: Tong Fu Kang Shuitian Industrial Area, Shiyan

If the above address is not appointed, take the address as in the contract which
is signed by both parties as the delivery address.

Without written notice in change of address, the delivery address stays
effective. It is deemed as delivered if one party shall send notice or
documentation to the other party as of the delivery address above. If the
documentation sent to the above mentioned address is returned by post service,
the date returned is deemed as the delivery date.

XXVI. The contract shall come into force after being signed by both parties.

Both parties shall register in the department in charge of house leasing within
10 days after the contract is signed.

XXVII. The Chinese text of the contract is the original.



--------------------------------------------------------------------------------

XXVIII. This contract has five original copies, whereas Party A shall keep two
copies, Party B shall keep two copies, contract registration department shall
keep one copy, and other related department shall keep one copy.

Party A (Sign/Seal)

Legal Representative: [Signature]

Telephone: 27620028

Bank Account:

Entrusted Representative: (Sign/Seal)                 YYMMDD

Party B (Sign/Seal)

Legal Representative:

Telephone:

Bank Account:

Entrusted Representative: (Signature and Stamp)                 May 25th 2011

Registrar (sign/seal)

Contract Registration (Filing) Department (Sign/Seal)                 YYMMDD

Tong Fu Kang Leasing Contract                     Confidential Document

Supplementary Agreements

Party A: Shenzhen Tong Fu Kang Industrial Development Co., Ltd

Address: Tong Fuyu Industrial Area, Shiyan Street, Bao’an district, Shenzhen

Party B: Viasystems EMS (Shenzhen) Co., Ltd

Address: Tong Fu Kang Shuitian Industrial Area Plant A, Changcheng Road, Shiyan
Street, Bao’an District, Shenzhen



--------------------------------------------------------------------------------

This supplementary agreement is made by and between Party A and Party B, based
on principle of equality and reciprocity, after sufficient mutual consultation,
regarding leasing of properties by Party B from Party A which is located at Tong
Fu Kang Shuitian Industrial Area Plant A, Changcheng Road, Shiyan Street, Bao’an
District, Shenzhen and its additionally constructed properties (with a total
area of 16,909.35 square meters, whereas the Plant area is 16,433.75 square
meters, additional ground building 391 square meters, and additional ground
building on the fifth floor 84.6 square meters). Both parties agreed on terms
and conditions as follows:

1. During the lease term, Party A shall provide electricity and water facilities
for Party B’s usage. Electricity and water bills shall be paid by Party B on its
own, without involving Party A.

2. Party A shall provide elevator for Party B’s usage. During Party B’s usage,
all elevator related repair and maintenance expenses shall be borne by Party B.

 

3. Property management fee is temporarily fixed at RMB 1 Yuan per square meter
per month (including public facility repair fee, sanitation fee, greening fee,
and public security fee), total amount per square meter is RMB 16,909.35 Yuan
per month (16,909.35 square meter times RMB 1 Yuan per square meter per month).
Party A shall entrust “Shenzhen Tong Fu Kang Property Management Co., Ltd.” to
sign a separate management fee agreement with Party B.

4. With legal ownership Party A is in the legal position to lease the Premises
to Party B. Regarding this contract and the matter of leasing the Premises to
Party B, Party A guarantees that it is completely in accordance with the
requirements of relevant laws and regulations. In case Party A shall breach any
of the statements or guarantees made in this contract, Party A shall take
contract breach liabilities as set forth in the nineteenth provision of the
leasing contract.

5. This agreement shall come into force after being signed and sealed by
representatives of both Party A and Party B, with equal legal validity.

Party A (Sign/Seal)                                              Party B
(Sign/Seal)

Representative: [signature]                             Representative:
[signature]

Signed at: Shiyan, Bao’an, Shenzhen

Signed at: 2011 MMDD



--------------------------------------------------------------------------------

Special Notice

1. Before signing the contract, persons involved from both parties must check
the contract carefully. After mutual consultation the provisions of the contract
can be added or deleted, chosen, supplemented, filled in or modified. After the
contract is signed, the content that is not changed, and the content that is
filled in by persons involved (signed by involved persons of both parties or
sealed with company stamp) are deemed as the agreed content of this contract.
Out of the chosen, supplemented, filled in and changed content within the
contract, the hand written part shall enjoy priority.

2. Before signing the contract, the Lessor shall present the lessee real estate
title deeds or other official certificates of property rights, and the Lessor’s
ID card or other legal personality. The letter of authorization shall be
presented as well if the premises are entrusted to a third party for management.
If the premises are co-owned, the certificate that all the owners agree to lease
and the letter of authorization shall be presented. The lessee shall present the
certificate of his identity or legal personality to the lessor.

The parties shall sign and perform the contract in compliance with laws, and
shall not violate procedures set up by laws or conduct illegal activities.

3. The parties shall sign and perform the contract in compliance with laws, and
shall not violate procedures set up by laws or conduct illegal activities.

4. The parties shall be bound by the contract after signing it. The parties
shall perform the obligations in accordance with the contract. Unless it is
agreed by the parties or ruled by laws otherwise, neither party could modify or
rescind the contract unilaterally.

5. The parties shall use brush pen, pen or signature pen with carbon ink or
blue-black ink to fill in the contract, and confirm the handwritten part by
signature or seal.

6. The parties could fill in the contract (marked by underline) or choose from
some choices (marked by ¨).

7. The parties shall register in the department in charge of house leasing
promptly after signing the contract.



--------------------------------------------------------------------------------

8. The parties could decide the number of copies of the original contract.
Before signing the parties shall check the contracts carefully to ensure that
the contents of each contract are equally the same. Each party shall keep at
least one original contract in any circumstance.

9. The parties shall handle relevant procedures in the department where they
registered in case of material change, rescindment or loss of the contract.

10. The parties could negotiate about how to dispose of the things left in the
leased premises after rescindment or expiration of the contract and specify the
reached agreement in the appendix.

11. The parties shall choose from the followings to fill in Article 6 of this
contract (usage of the leased premises): business, office, factory, warehouse
and synthesis.

Shenzhen House Leasing Safety Management

Letter of Responsibilities

Printed by: Shenzhen Floating Population and House Leasing Management Department

This letter of responsibility is made in accordance with relevant laws and
regulations, for the purpose of furthering implementation of Decisions of the
Standing Committee of Shenzhen Municipal People’s Congress on Strengthening the
Safety Obligation of House Leasing, clarifying safety obligation, strengthening
administration on house leasing and protecting the safety and properties of the
public:

1. The lessor and the lessee shall assume the safety obligation of the leased
Premises within the administrative areas of Shenzhen City, which are used for
production, business operation (including counters and markets for all kinds of
commodities), office, and residence and so on.

2. The lessor shall have the certificate of property rights or other
certificates required by government. If the lessor entrusts a third party to
lease the Premises, the lessor and the entrusted third party shall clarify their
respective safety obligation in the letter of authorization. The sublessor,
lender and people who actually lease the Premises shall assume the safety
obligation as a lessor.



--------------------------------------------------------------------------------

3. The lessor shall ensure that the building, fire fighting equipments, gas
facilities, electric power facilities, entrance and passage of the Premises are
in compliance with the standards made by relevant administrative authorities,
laws and regulations. The lessor shall get the license or documents of approval
before leasing if it is required by laws or regulations.

4. If the lessee intends to use the leased Premises for production or business
operation, before opening the lessor shall require the lessee to present
business license (or opening license) and the certificate that fire control
procedures have been dealt with.

5. The lessor shall check the safety and usage of the leased Premises at least
once each quarter and keep written records. The lessee shall assist in checking
and sign on the records. If the lessor cannot check the leased Premises due to
objective reasons, the lessor shall entrust a third party to check.

6. The lessor shall report to the house leasing management department or other
administrative departments promptly if the lessor finds that potential safety
problems exist in the leased Premises or that the lessee changed the usage of
the leased Premises unilaterally.

7. The lessee shall use the leased Premises in a safe and reasonable manner in
accordance with laws, regulations and the leasing contract, and shall not change
the structure or usage of the leased Premises unilaterally. If potential safety
problems are found, the lessor shall promptly notify the lessee and report to
the house leasing management department or other administrative departments.

8. The lessee shall not change the usage of the leased Premises unilaterally,
and the operating activities in the leased Premises, such as hotel, restaurant,
entertainment, internet bar, workshop and so on, shall comply with relevant laws
and regulations.

It is prohibited to use the leased Premises for illegal activities such as
gambling, drug taking and trafficking, prostitution and whoring, manufacturing
and selling pornographic products, forging certificates, printing illegal
publications, manufacturing and selling fake or shoddy goods, harboring
criminals, harboring and selling booties and so on;

It is prohibited to use the leased Premises for illegal activities such as
pyramid sale (including in disguised forms), unlicensed business operation,
unlicensed clinic operation, illegal medical practice, illegal engagement in
renewable resources recovery and so on;



--------------------------------------------------------------------------------

It is prohibited to use the leased Premises for fraudulent activities such as
unlicensed intermediaries for job, marriage, training, real estate and so on;

It is prohibited to use the leased Premises for producing, storing or selling
dangerous substances such as flammable, explosive, toxic or radioactive
substances.

9. The lessor and the lessee shall assist the house leasing management
department in the safety inspection and management of the leased Premises, and
provide relevant documents and information faithfully.

10. If the lessor or the lessee fails to perform the safety obligation and
causes damages to the safety and properties of the public, the victim could
claim damages against the lessor or the lessee.

The lessor (Sign/Seal):                 The lessee (Sign/Seal):

Entrusted Representative:                 Tel: 2951 7322

Tel: 27620028

The House Leasing Management Department (Seal):                 YYMMDD

Tong Fu Kang Property Management Fee Agreement         Confidential keep safe

Property Management Fee Agreement

Party A: Shenzhen Tong Fu Kang Property Management Co., Ltd.

Address: Tong Fuyu Industrial Area, Shangwu Community, Shiyan Street, Bao’an
District, Shenzhen

Party B: Viasystems EMS (Shenzhen) Co., Ltd

Address: Tong Fu Kang Shuitian Industrial Area Plant A, Changcheng Road, Shiyan
Street, Bao’an District, Shenzhen

This agreement is made between Shenzhen Tong Fu Kang Property Management Co.,
Ltd. (Party A), as entrusted by the owner of the Premises (Shenzhen Tong Fu Kang
Industrial Development Co., Ltd.) according to its regulations and provisions of
property management, and Viasystems EMS (Shenzhen) Co., Ltd. (Party B) regarding
property management fee payment based on principle of equality and reciprocity,
after mutual consultation.



--------------------------------------------------------------------------------

1. The Premises’ area upon which property management shall be charged, is as of
the area in the Shenzhen House Leasing Contract signed by Party B and the owner
of the Premises, namely Plant A and its attached properties on Tong Fu Kang
Shuitian Industrial Area, Changcheng Road, Shiyan street. The total area is
16,909.35 square meters (Projection area).

2. Property management fee charging term is the same as of the lease term of the
leasing contract signed by Party B and the owner of the Premises, from
August 10th 2011 to March 31st 2013.

3. The property management fee is temporarily fixed at: RMB 1 Yuan per square
meter per month (Including: public facility repair fee, sanitation fee, greening
fee and public security fee). In total monthly management fee is RMB 16,909.35
Yuan (16,909.35 square meters times RMB 1 Yuan per square meter).

4. Property management fee shall be paid on monthly basis. Party A shall send to
Party B property management fee bill of the month together with that month’s
property management fee tax invoice before the 5th of each month. Party B shall
pay that month’s property management fee to Party A before the 10th of each
month. If Party B fails to make the payment on time, a penalty shall be claimed
by Party A. The penalty amount is equivalent to 5/1000 of the monthly property
management fee times the number of delayed days.

5. This agreement shall come into force after being signed by Party A and Party
B. It shall terminate upon termination of the leasing contract between Party B
and the owner of the Premises (Shenzhen Tong Fu Kang Industrial Development Co.,
Ltd.).

6. This agreement has four original copies, whereas both Party A and Party B
shall keep two copies, with equal legal validity after being signed and sealed
by both parties.

 

Party A (Seal) Party B (Seal)

 

Representative (Signature) Representative (Signature)

 

Telephone: Telephone:



--------------------------------------------------------------------------------

May 25th 2011

Shiyan, Bao’an, Shenzhen

Supplementary Statement On Leasing Contract of Plant A Tong Fu Kang Industrial
Area, Shuitian, Shiyan

Shenzhen Tong Fu Kang Industrial Development Co., Ltd.:

Since 2001 we were leasing your premises located at Plant A, Tong Fu Kang
Shuitian Industrial Area, Shiyan. The contract would expire on August 9th 2011.
Term of the new leasing contract is from August 10th 2011 to March 31st 2013.
The decoration or alteration done by this company to the Premises before were
agreed by your company, and there was no disagreement from your company. In the
future if this company needs to decorate or alter the premises, we shall notify
your company in written form in advance. We shall only start to decorate or
alter after receiving written consent from your company.

Viasystems EMS (Shenzhen) Co., Ltd.

May 23rd 2011

Please sign or seal to confirm:

Shenzhen Tong Fu Kang Industrial Development Co., Ltd. Representative Signature

Seal